Citation Nr: 0628737	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to April 8, 1999, for 
the award of service connection for a left knee disability on 
a basis other than clear and unmistakable error in a prior 
rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1987.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the Togus, 
Maine, Regional Office, of the Department of Veterans Affairs 
(VA).  

In December 2003 and March 2005, the Board remanded the case 
to the originating agency for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate review.  

The Board notes that in written argument submitted in March 
2002, the veteran's alleged that a January 1988 rating 
decision denying service connection for a left knee 
disability was based on clear and unmistakable error.  The 
clear and unmistakable error claim was adjudicated in a 
rating decision of September 2004.  The veteran was informed 
of this decision and his appellate rights, but has not 
submitted a notice of disagreement with the decision.  
Accordingly, the clear and unmistakable claim is not before 
the Board. 


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for a left knee disability was denied in an unappealed rating 
decision of June 1992. 

2.  Thereafter, a claim to reopen a claim of entitlement to 
service connection for a left knee disability was not 
received until April 8, 1999.

3.  Reopening of the claim was granted on the basis of new 
and material evidence other than service department records.  


CONCLUSION OF LAW

An effective date prior to April 8, 1999, for the grant of 
service connection for a left knee disability, on a basis 
other than clear and unmistakable error in a prior decision, 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).


II.  Analysis

The veteran contends that service connection should be 
awarded for her left knee disability from 1987 because she 
filed a claim shortly after her discharge in 1987 and her 
service-connected left knee disability has existed since her 
discharge from service.  Although the record confirms that 
the veteran filed a claim for service connection for her left 
knee disability shortly after service and that she has had a 
chronic left knee disorder since her discharge from service, 
these facts do not justify the assignment of an earlier 
effective date for the award of service connection.  

As noted above, the pertinent facts in this case are not in 
dispute.  The veteran's original claim for service connection 
for left knee disability was denied in an unappealed rating 
decision of January 1988 because the disability existed prior 
to service and was not aggravated by service.  In an 
unappealed rating decision of June 1992, reopening of the 
claim was denied because new and material evidence had not 
been presented.  Thereafter, the veteran did not file a claim 
to reopen the claim for service connection for her left knee 
disability until April 8, 1999.  Thereafter, reopening of the 
claim was granted on the basis of new and material evidence 
other than service department records, and service connection 
for the disability was granted from April 8, 1999.  

Under the applicable legal criteria, the effective date of an 
award of disability compensation benefits based upon a 
reopened claim will be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later, 
except if the claim is reopened based on new and material 
evidence consisting of service department records.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  

Accordingly, the Board concludes that the RO has assigned the 
correct effective date for the award of service connection 
for the veteran's left knee disability and that the veteran's 
claim for an earlier effective date is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than April 8, 1999, 
for the grant of service connection for a left knee 
disability, on a basis other than clear and unmistakable 
error in a prior decision, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


